DETAILED ACTION
RESPONSE TO AMENDMENT
1.	Receipt of Applicants’ amendments and arguments/remarks filed 7/10/2021 are acknowledged. Claims 19-20 are withdrawn. It is noted claim 19 recites limitations now incorporated into claims 1 and 21 and thus the Examiner requests claim 19 to be canceled. 
INFORMATION DISCLOSURE STATEMENT
2.	 No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr et al. (US 2011/0189246) in view of Hamersky et al. (US 2020/0093710).
	Glenn, Jr et al. (US 2011/0189246) (hereinafter Glenn, Jr. et al.) disclose porous solid substrate that contains starch perfume complex (abstract and para 0065). The porous solid substrate can sandwich the powder (starch) (Fig. 2, para 0060). Glenn, Jr. 2 to about 0.4 g/cm2  (para 0026 on page 3). The porous solid substrate includes a water soluble polymer which may be present from 10-50 % by weight and include polymers such as starch and starch derivatives (para 0038-0039). The porous dissolvable solid substrate comprises a water soluble plasticizing agent which may be selected from polyols which include glycerin or butylene glycol (para 0040). The amounts of plasticizer may be from 1-30 % (para 0040). Glenn, Jr et al. disclose in one embodiment, the porous dissolvable solid substrates provide a continuous and accessible high surface area "scaffold" (a 3-D network of "struts") for the surface resident coating comprising the cationic surfactant conditioner active to be adsorbed or distributed across creating a high surface area thin coating that is physically isolated from the anionic surfactants present within the bulk of "struts". It is believed that this coating approach minimizes the opportunity for the cationic surfactant conditioner active to contact anionic surfactants and encounter negative physical 
	Regarding the mixture of component  a-d, Hamersky et al. (US 2020/0093710) (hereinafter Hamersky et al.) disclose compositions  intended for use as shampoo for hair care purposes (para 0058) that include cationic surfactant present from 1 to about 60 %  (para 0081). Plasticizers include polyols such as propylene glycol present from 1 to 25 % by weight (paras 0192-0193). The water soluble polymers can be starches and these are present from 10-90 % by weight (para 0113). Fatty alcohols having carbon from 14 to 30 may also be included (para 0182-0183). These can be from 10-85 % by weight (para 0180). The cationic surfactants are from 1-60 % and include quaternized ammoniums (para 0166-1067). Hamersky teach compositions include a matrix material comprising a polysaccharide including modified corn starch (claim 6) and disclose 2 (para 0097) where the solid dissolves upon contact with water forming an emulsion. Behentrimonium methosulfate is disclosed (Table1). Cetyl alcohol is disclosed (table 1 ex 1 and 2). The specification discloses cetyl alcohol (para 0184) and the amounts can vary from 10-20 % (para 0180) which overlap with the instant claims of 1-15 %. The polysaccharides can be included include modified corn starch in amounts that overlap 5-10 wt % and are included to provide desired structural and release properties (para 0017-0018). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It would have been prima facie obvious to one of ordinary skill in the art to arrive at  components a-d as recited by the claims for use with the cationic phase of Glenn Jr. because these are conditioning agents for use in hair shampoos. One of ordinary skill in the art at the time the instant claim was filed would have arrived at the claimed structure by following the teachings of Hamersky et al. to arrive at the conditioning mixture of component II. One would have had a reasonable expectation of success because both Glenn Jr. and Hamersky are drawn to conditioners as solid structures that are dissolvable and for use as a shampoo for hair care purposes. 

5.	Claims 1 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr et al. (US 2011/0189246) in view of Hamersky et al. (US 2020/0093710) as s 1-4, 9-15 and 21  above, and further in view of Keenan et al. (US 2006/0134049).
The modified Glenn, Jr et al. has been discussed supra and does not disclose hydroxypropyl starch phosphates.
Keenan et al. (US 2006/0134049) (hereinafter Keenan et al.) disclose thickeners or rheology modifiers useful in the compositions which are taught for hair care include those such as hydroxypropyl starch phosphate and maltodextrin and (para 0032). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate hydroxypropyl starch phosphates for use in the combined Glenn, Jr. and Hamersky et al. One would have been motived to do so for its stated benefits  such as useful as a thickener as disclosed by Keenan.
MAINTAINED REJECTIONS
DOUBLE PATENTING
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-17 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16926069. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to solid cosmetics that are two components with the same ingredients that are present in overlapping amounts. One of the differences being that component II part a. of the ‘069 is drawn to 15-60 % of a surfactant whereas the instant claims require cationic surfactant in overlapping amounts of 1-15 %. It would be obvious to incorporate cationic surfactants such as cetrimonium as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO ARUGMENTS
7.	Applicants’ arguments are moot in view of the new grounds of rejection as necessitated by amendment. Applicants state they will consider filing a terminal disclaimer to overcome the double patenting rejection upon a finding of allowable subject matter however, because no terminal disclaimer has been filed, the rejection has been maintained. 
CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615